Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on January 29, 2018.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation “the one or more statuses”.  There is insufficient antecedent basis for this limitation in the claim.  The “statuses” were introduced in claim 10.  Claim 1 introduced “one or more maintenance statuses”.  

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computing system”, “computing devices” and “display device” in claim 1, “access-control system” in claim 2, “computing device” in claim 7, “light detection and ranging device” in claim 14, “display device” and “computing system” in claim 15, “access-control system” in claim 16, “light detection and ranging device” in claim 17, “display device” in claim 18, “computing devices” in claim 19, and “light detection and ranging device” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Donnelly et al., U.S. Patent No. 9,904,375 in view of Vogt et al., U.S. Patent 10,386,835 B2 (2019). 
As to claim 14, Vogt et al. discloses the computer-implemented method of claim 1.  Claim 1 of Donnelly et al. discloses wherein: the display device comprises a rotatable portion of a light detection and ranging (LIDAR) device; and depicting the at least one of the one or more maintenance statuses comprises illuminating, based at least in part on a rotational frequency of the LIDAR device, one or more of a plurality of light-emitting elements affixed to the rotatable portion to display imagery depicting the at least one of the one or more maintenance statuses.
As to claim 17, Vogt et al. disclose the autonomous vehicle of claim 15.  Claim 1 of Donnelly et al. discloses wherein: 
the display device comprises a rotatable portion of a light detection and ranging (LIDAR) device; and the display device is configured to depict the at least one of the one or more maintenance statuses by illuminating, based at least in part on a rotational frequency of the LIDAR device, one or more of a plurality of light-emitting elements affixed to the rotatable portion to display imagery depicting the at least one of the one or more maintenance statuses.
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Vogt et al., with the display of claim 1 of Donnelly et al. to display the maintenance status in the display.
As to claim 20, Vogt et al. discloses the system of claim 19.  Claim 1 of Donnelley et al. disclose wherein: the display device comprises a rotatable portion of a light detection and ranging (LIDAR) device; and the display device is configured to depict the at least one of the one or more maintenance statuses by illuminating, based at least in part on a rotational frequency of the LIDAR device, one or more of a plurality of light-emitting elements affixed to the rotatable portion to display imagery depicting the at least one of the one or more maintenance statuses.
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 19 claim 1, as disclosed by Vogt et al., with the display of claim 1 of Donnelly et al. to display the maintenance status in the display.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7 and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vogt et al., U.S. Patent 10,386,835 B2 (2019).
As to claim 1, Vogt et al. discloses a computer-implemented method for communicating autonomous-vehicle status, the method comprising:
determining, by a computing system comprising one or more computing devices, one or more maintenance statuses of one or more of a plurality of different systems of an autonomous vehicle (Column 11, Line 46 – Column 12, Line 6); and 
depicting, via a display device affixed to an exterior of the autonomous vehicle and configured to display information associated with the plurality of different systems such that the information is visible to an observer located outside the autonomous vehicle, at least one of the one or more maintenance statuses (Column 11, Line 46 – Column 12, Line 6, Column 2, Lines 44-56).
As to claim 2, Vogt et al. discloses the computer-implemented method of claim 1, and wherein determining the one or more maintenance statuses comprises determining one or more of a vehicle operational status, a vehicle health status, an energy level, a fuel level, an available range, an available operating time, a tire pressure, a status of a software update, a status of a data update, an error code, an identifier associated with a system fault, an identifier of the autonomous vehicle, an identifier of an individual associated with the autonomous vehicle, an identifier associated with a known problem, an identifier associated with a known solution, a status of an access-control system, whether the autonomous vehicle is physically connected to an external system, or an operational role of the autonomous vehicle within a fleet of autonomous vehicles (Column 11, Line 46 – Column 12, Line 6).
As to claim 7, Vogt et al. discloses the computer-implemented method of claim 1, and wherein:
determining the one or more maintenance statuses comprises: 
determining a status of a first system of the plurality of different systems (Column 11, Line 46 – Column 12, Line 6), and 
determining a status of a second system of the plurality of different systems (Column 11, Line 46 – Column 12, Line 6); and 
depicting the at least one of the one or more maintenance statuses comprises:
depicting the status of the first system, and responsive to receiving, from a computing device distinct from the autonomous vehicle, user input requesting the status of the second system, depicting the status of the second system (Column 4, Lines 14-34).
As to claim 15, Vogt et al. discloses an autonomous vehicle comprising:
a display device affixed to an exterior of the autonomous vehicle and configured to display information associated with a plurality of different systems such that the information is visible to an observer located outside of the autonomous vehicle and standing on a surface on which the autonomous vehicle is located irrespective of a position of the observer around the autonomous vehicle (Column 11, Line 46 – Column 12, Line 6, Column 2, Lines 44-56); and 
a computing system configured to perform operations comprising: 
determining one or more maintenance statuses of one or more of the plurality of different systems of the autonomous vehicle (Column 11, Line 46 – Column 12, Line 6); and 
causing the display device to depict at least one of the one or more maintenance statuses (Column 11, Line 46 – Column 12, Line 6).
As to claim 16, Vogt et al. discloses the autonomous vehicle of claim 15, and wherein determining the one or more maintenance statuses comprises determining one or more of a vehicle operational status, a vehicle health status, an energy level, a fuel level, an available range, an available operating time, a tire pressure, a status of a software update, a status of a data update, an error code, an identifier associated with a system fault, an identifier of the autonomous vehicle, an identifier of an individual associated with the autonomous vehicle, an identifier associated with a known problem, an identifier associated with a known solution, a status of an access-control system, whether the autonomous vehicle is physically connected to an external system, or an operational role of the autonomous vehicle within a fleet of autonomous vehicles (Column 11, Line 46 – Column 12, Line 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5, 12 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vogt et al., U.S. Patent 10,386,835 B2 (2019).
As to claim 3, Vogt et al. discloses the computer-implemented method of claim 1, and wherein:
determining the one or more maintenance statuses comprises: 
determining a status of a first system of the plurality of different systems (Column 11, Line 46 – Column 12, Line 6), and 
determining a status of a second system of the plurality of different systems (Column 11, Line 46 – Column 12, Line 6); and 
depicting the at least one of the one or more maintenance statuses comprises rotating between depicting the status of the first system and depicting the status of the second system (Column 11, Line 46 – Column 12, Line 6).
Changing between two displays would have been an obvious design choice.
In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965) (Claims were directed to fried potato chips with a specified moisture and fat content, whereas the prior art was directed to french fries having a higher moisture content. While recognizing that in some cases the particular shape of a product is of no patentable significance, the Board held in this case the shape (chips) is important because it results in a product which is distinct from the reference product (french fries).).
As to claim 4, Vogt et al. discloses the computer-implemented method of claim 1, wherein: 
determining the one or more maintenance statuses comprises: determining a status of a first system of the plurality of different systems, and determining a status of a second system of the plurality of different systems (Column 11, Line 46 – Column 12, Line 6); and 
depicting the at least one of the one or more maintenance statuses comprises simultaneously depicting the status of the first system and the status of the second system (Column 11, Line 46 – Column 12, Line 6). 
Simultaneous display of two maintenance statuses would have been an obvious design choice.
In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965) (Claims were directed to fried potato chips with a specified moisture and fat content, whereas the prior art was directed to french fries having a higher moisture content. While recognizing that in some cases the particular shape of a product is of no patentable significance, the Board held in this case the shape (chips) is important because it results in a product which is distinct from the reference product (french fries).).
As to claim 5, Vogt et al. discloses the computer-implemented method of claim 4, and wherein simultaneously depicting the status of the first system and the status of the second system comprises:
depicting the status of the first system via one or more of text, a graphic, or a color (Column 11, Line 46 – Column 12, Line 6); and 
depicting the status of the second system via one or more of a different graphic or a different color (Column 11, Line 46 – Column 12, Line 6).
Use of graphics and colors would have been an obvious design choice.
In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965) (Claims were directed to fried potato chips with a specified moisture and fat content, whereas the prior art was directed to french fries having a higher moisture content. While recognizing that in some cases the particular shape of a product is of no patentable significance, the Board held in this case the shape (chips) is important because it results in a product which is distinct from the reference product (french fries).).
As to claim 12, Vogt et al. discloses the computer-implemented method of claim 1, and wherein: 
determining the one or more maintenance statuses comprises determining a location on the autonomous vehicle associated with a status (Column 11, Line 46 – Column 12, Line 6); and 
depicting the at least one of the one or more maintenance statuses comprises depicting the status in a direction of the location (Column 11, Line 46 – Column 12, Line 6) .
Placement of the maintenance statuses in a position for better viewing would have been an obvious design choice.
In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965) (Claims were directed to fried potato chips with a specified moisture and fat content, whereas the prior art was directed to french fries having a higher moisture content. While recognizing that in some cases the particular shape of a product is of no patentable significance, the Board held in this case the shape (chips) is important because it results in a product which is distinct from the reference product (french fries).).
As to claim 18, Vogt et al. discloses a display device for an autonomous vehicle, the display device being configured to:
affix to an exterior of the autonomous vehicle (Column 2, Lines 44-56, Column 11, Line 46 – Column 12, Line 6); and 
display maintenance information associated with a plurality of different systems such that the maintenance information is visible to an observer located outside of the autonomous vehicle and standing on a surface on which the autonomous vehicle is located irrespective of a position of the observer around the autonomous vehicle (Column 11, Line 46 – Column 12, Line 6).
Placement of the maintenance statuses on all sides for better viewing would have been an obvious design choice.
In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965) (Claims were directed to fried potato chips with a specified moisture and fat content, whereas the prior art was directed to french fries having a higher moisture content. While recognizing that in some cases the particular shape of a product is of no patentable significance, the Board held in this case the shape (chips) is important because it results in a product which is distinct from the reference product (french fries).).
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
As to claim 19, Vogt et al. discloses a system comprising the display device of claim 18 and one or more computing devices configured to perform operations comprising:
determining one or more maintenance statuses of one or more of the plurality of different systems of the autonomous vehicle (Column 11, Line 46 – Column 12, Line 6); and 
causing the display device to depict at least one of the one or more maintenance statuses (Column 11, Line 46 – Column 12, Line 6).


Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Vogt et al., U.S. Patent 10,386,835 B2 (2019) in view of Graham et al., U.S. Patent Application Publication 2018/0089538 A1.
As to claim 6, Vogt et al. discloses the computer-implemented method of claim 1, and wherein:
determining the one or more maintenance statuses comprises: 
determining a status of a first system of the plurality of different systems (Column 11, Line 46 – Column 12, Line 6), 
determining a status of a second system of the plurality of different systems (Column 11, Line 46 – Column 12, Line 6).
Vogt et al. does not disclose an aggregate status, as claimed.
Graham et al. discloses determining, based at least in part on the status of the first system and the status of the second system, an aggregate status for the autonomous vehicle (0056); and 
depicting the at least one of the one or more maintenance statuses comprises depicting the aggregate status (0056).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Vogt et al., with the determination of an aggregate status, as claimed, as disclosed by Graham et al., to display a simple status level of the readiness of the vehicle for operation.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Vogt et al., U.S. Patent 10,386,835 B2 (2019) in view of Petersen et al., U.S. Patent 9,716,762 B2 (2017).
As to claim 8, Vogt et al. discloses the computer-implemented method of claim 1, and wherein:
determining the one or more maintenance statuses comprises: 
determining a status of a first system of the plurality of different systems  (Column 11, Line 46 – Column 12, Line 6), and determining a status of a second system of the plurality of different systems (Column 11, Line 46 – Column 12, Line 6).
Vogt et al. does not disclose a hierarchy, as claimed.
Petersen et al. discloses depicting the at least one of the one or more maintenance statuses comprises, responsive to a determination that a hierarchy indicates the status of the first system should be depicted in lieu of the status of the second system, depicting the status of the first system (Column 12, Lines 19-44).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Vogt et al., with the hierarchy, as claimed, as disclosed by Petersen et al., to display the most important or critical information that will give the user the needed information on operation of the vehicle.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Vogt et al., U.S. Patent 10,386,835 B2 (2019) in view of Lilly et al., U.S. Patent 10,169,927 B2 (2019).
As to claim 9, Vogt et al. discloses the computer-implemented method of claim 1, and wherein:
determining the one or more maintenance statuses comprises determining one or more of an amount of time, a level of a metric, or a percentage of a metric (Column 11, Line 46 – Column 12, Line 6).
Vogt et al. does not disclose a graphical depiction, as claimed.
Lilly et al. discloses depicting the at least one of the one or more maintenance statuses comprises graphically depicting the one or more of the amount of time, the level of the metric, or the percentage of the metric (Column 3, Line 42 – Column 4, Line 5).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Vogt et al., with the graphical depiction, as claimed, as disclosed by Lily et al., to display the in a visual manner that is standard for these types of levels and charges in the autonomous vehicle and any vehicle status.

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Vogt et al., U.S. Patent 10,386,835 B2 (2019) in view of McQuade, U.S. Patent Application Publication 2019/0279444 A1.
As to claim 10, Vogt et al. discloses the computer-implemented method of claim 1.  
Vogt et al does not disclose status in relation to other vehicles, as claimed.
McQuade discloses 
determining the one or more maintenance statuses comprises determining a status of the autonomous vehicle in relation to one or more other autonomous vehicles positioned alongside the autonomous vehicle, the autonomous vehicle and the one or more other autonomous vehicles included in a fleet of autonomous vehicles (0082-0085); and
depicting the at least one of the one or more maintenance statuses comprises depicting the status of the autonomous vehicle in relation to the one or more other autonomous vehicles such that the status of the autonomous vehicle is distinguishable from one or more statuses depicted by the one or more other autonomous vehicles positioned alongside the autonomous vehicle (0082-0085).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Vogt et al., with the comparison to vehicle alongside he autonomous vehicle, as claimed, as disclosed by McQuade, to allow comparison or selection or evaluation of vehicles at the same location.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Vogt et al., U.S. Patent 10,386,835 B2 (2019) in view of McQuade, U.S. Patent Application as applied to claim 10 above, and further in view of Kemner et al., U.S. Patent 5,586,030 (1996).
As to claim 11, Vogt et al., as modified by McQuade discloses the computer-implemented method of claim 10.  
Vogt et al does not disclose a queue of autonomous vehicles, as claimed.
Kemner et al. discloses wherein:
a queue of autonomous vehicles comprises the autonomous vehicle and the one or more other autonomous vehicles (Column 3, Lines 32-44); 
determining the status of the autonomous vehicle comprises determining a position of the autonomous vehicle in the queue (Column 5, Line 61 – Column 6, Line 8); and 
depicting the status of the autonomous vehicle comprises depicting the position of the autonomous vehicle in the queue (Column 5, Line 61 – Column 6, Line 8).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 10, as disclosed by Vogt et al., as modified by McQuade, with the queue of autonomous vehicles, as claimed, as disclosed by Kemner et al., to establish an order of using vehicles and identify which vehicle was next, communicating the status to the vehicles and users.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Vogt et al., U.S. Patent 10,386,835 B2 (2019) in view of Gassend et al., U.S. Patent 10,523,880 B2 (2019).
As to claim 13, Vogt et al. discloses the computer-implemented method of claim 1.  
Vogt et al. does not disclose a rotatable portion of the display device, as claimed.
Gassend et al. discloses wherein depicting the at least one of the one or more maintenance statuses comprises depicting the at least one of the one or more statuses at least in part via a rotatable portion of the display device (Figure 2A, Column 12, Lines 1-30).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Vogt et al., with the rotatable portion, as claimed, as disclosed by Gassend et al., to display the information in a prominent position that has visibility to a large region around the vehicle allowing users to see the display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3663